       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 1 of 46




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VICOF II TRUST; VIDA
LONGEVITY FUND, LP; WELLS
FARGO BANK, NATIONAL                    Case No. 19cv11093
ASSOCIATION, as securities
intermediary for VICOF II TRUST and
VIDA LONGEVITY FUND, LP; and
PF PARTICIPATION FUNDING
TRUST,
                                        COMPLAINT
                 Plaintiffs,
     -against-
JOHN HANCOCK LIFE INSURANCE
COMPANY OF NEW YORK,
             Defendant.
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 2 of 46




      Plaintiffs VICOF II Trust and Vida Longevity Fund, LP (the “Vida Funds”);

Wells Fargo Bank, National Association, as securities intermediary for VICOF II

Trust and Vida Longevity Fund, LP (collectively, together with the Vida Funds,

the “Vida Plaintiffs”); and PF Participation Funding Trust (the “EAA Plaintiff,”

and together with the Vida Plaintiffs, “Plaintiffs”), by and through their attorneys,

file this Complaint against Defendant John Hancock Life Insurance Company of

New York (“John Hancock” or “Defendant”), and allege as follows:

                         JURISDICTION AND VENUE

      1.     This Court has subject matter jurisdiction under 28 U.S.C. §

1332(a)(2) and (3) because (a) the action involves plaintiffs who are citizens of

South Dakota, Delaware, Texas, and Germany (as described below), and a

defendant that is a citizen of New York and Michigan; and (b) the amount in

controversy exceeds $75,000, exclusive of interest and costs.

      2.     This Court has personal jurisdiction over John Hancock because John

Hancock maintains its principal place of business in the State of New York and

regularly conducts and transacts business in New York, including having issued all

of the life insurance policies at issue in New York.

      3.     Venue is proper pursuant to 28 U.S.C. § 1391(a)(1), (a)(2), and

1391(b) because John Hancock maintains its principal place of business in the

Southern District of New York and conducts business in the Southern District of




                                          -1-
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 3 of 46




New York, and a substantial part of the events giving rise to the claims occurred in

this judicial district, including John Hancock’s issuance of all of the policies that

are at issue in this Complaint.

                           NATURE OF THE ACTION

      4.     Plaintiffs bring this action seeking compensatory damages, equitable

relief, and attorneys’ fees based on John Hancock’s unlawful increasing of the cost

of insurance (sometimes referred to herein as “COI”) rates (collectively, the “COI

Increases”) on a targeted group of its in-force life insurance policies owned by

Plaintiffs, including certain Performance UL policies (collectively, the

“Performance Policies”). While John Hancock has not disclosed the criteria used

to define this targeted group (the “Discriminated Group”), it appears to be

comprised of disproportionate numbers of investor-owned policies and policies

originally issued to older-aged insureds. By raising the cost of insurance rates

without a proper basis and, on information and belief, only on the Discriminated

Group, John Hancock has breached the terms of the Performance Policies.

      5.     The Performance Policies are universal life insurance policies.

Broadly speaking, life insurance falls into one of two generic categories: (a) term

life insurance and (b) cash value life insurance.

      6.     Term life insurance provides protection for a limited number of years.

The insurer pays the death benefit to the policyholder if the insured dies during the




                                          -2-
           Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 4 of 46




stipulated term (such as 10 or 20 years). If the insured survives the term (i.e., the

term expires and the insured is still alive), or if premiums are not paid, the policy

expires with no value.

      7.       “Cash value” life insurance combines the term insurance component

with a savings or “cash value” component. Unlike term insurance, cash value life

insurance can remain in force for the insured’s entire life so long as the

policyholder maintains a positive account value. Premiums paid to fund cash value

life insurance policies accumulate value over time. The insurer earns interest on

the accumulated value and credits a portion of that interest to the policyholder’s

account. The insurer uses the accumulated value to fund the death benefit once the

policy matures. Whether the insured dies when the policy has a high or low

accumulated value, the insurance company pays the same death benefit, equal to

the face value of the policy, because the accumulated value is part of the death

benefit.

      8.       Universal life insurance is a form of cash value life insurance also

known as “flexible premium” adjustable life insurance. Like other cash value

policies, universal life insurance includes (a) the “mortality” component, for which

the insurance company charges a cost to cover the risk of the insured’s death (the

“cost of insurance”); and (b) a “cash value” component, where premiums paid in

excess of the cost of insurance (and certain other policy charges) accumulate




                                           -3-
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 5 of 46




(referred to as the “Policy Value” in the Performance Policies) and earn interest at

a rate that will not be lower than a “Guaranteed Interest Account Annual Rate”

(generally referred to in the life insurance industry as the “guaranteed minimum

crediting rate” because the interest is “credited” to the policyholder’s account).

The Policy Value is used to fund the policy charges, including the cost of insurance

charges, and it makes up part of the death benefit. In other words, the Policy Value

is part of the coverage of the life insurance policy. When the insurer pays out the

death benefit, it makes no distinction between the Policy Value and the remaining

portion of the death benefit—referred to as the Net Amount at Risk. Indeed,

insurance companies design some universal life insurance policies to be funded in

a way that the Policy Value equals the death benefit at age 100.

      9.     John Hancock holds the Policy Value for Plaintiffs subject to the

terms of the Performance Policies. Plaintiffs may access the Policy Value through

procedures described in the Performance Policies. Plaintiffs may access the Policy

Value without cost or subject to a nominal fee, depending on the terms of the

specific policy and how long that policy has been active.

      10.    Universal life insurance is designed to give policyholders flexibility,

particularly with respect to the payment of premiums. This can be demonstrated

by comparing universal life insurance to another type of “cash value” life

insurance—whole life insurance. With whole life insurance, a policyholder pays




                                          -4-
         Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 6 of 46




fixed monthly premium payments for the life of a policy. These fixed monthly

premium payments include an amount associated with the cost for the insurance

company to bear the risk of the insured’s death (i.e., the cost of insurance) but also

an additional amount intended to accumulate a “cash value” that earns interest over

time, like the Policy Value in a universal life insurance policy. In the insured’s

earlier years, the fixed monthly premium payments of a whole life policy are

typically far higher than actual cost of the insured’s risk of death, and most of the

premiums are used to accumulate cash value that will be used to fund the cost of

insurance charges in the later years of the insured’s life, when the fixed monthly

premium payments are likely to be lower than the actual risk of death. That is, the

“cash value” build-up in the earlier years operates as a “reserve” to pay the death

benefit in the later years.

       11.    Universal life insurance “unbundles” these two components of a

whole life insurance policy (a) so that the funding of the policy is transparent to the

policyholder, who can see how the insurance company applies her or his premium

payments and what the company deducts for policy charges and credits as interest

to the policy account; and (b) to allow the policyholder to decide how much

premium to pay, including choosing whether to pay just enough premiums to cover

the risk of death (i.e., pay solely for the life insurance) or pay more (subject to

certain limitations) and build up a cash value that earns tax-deferred interest




                                          -5-
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 7 of 46




(which, among other things, is used to fund the death benefit and can also be used

to pay for the cost of insurance in the future). Notably, interest earned on the

Policy Value is tax-deferred because the Policy Value is considered part of the

insurance.

      12.    Although there is no fixed monthly premium payment that is due

under a universal life insurance policy, if the balance in the policy account is

insufficient to cover the policy’s monthly charges, which includes the cost of

insurance and certain other policy charges, the policy will enter a grace period and

lapse unless additional premiums are paid.

      13.    Universal life insurance policies have both guaranteed and non-

guaranteed elements. Guaranteed elements are fixed and determined at a specific

time, such as when the policy was issued. Non-guaranteed elements, on the other

hand, are not fixed at a specific time and can be adjusted by the life insurance

company under the terms of the policy. An example of a guaranteed element is the

guaranteed minimum crediting rate. An example of a non-guaranteed element is

the cost of insurance rate, which is the rate that John Hancock charges to bear the

risk of the insured’s death. (Many universal life insurance policies refer to this as

the “cost of insurance” rate because it is the rate that the insurance company

charges for the mortality risk.)




                                          -6-
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 8 of 46




      14.    Although the Performance Policies permit John Hancock to adjust the

cost of insurance rates (by increasing or decreasing them), the Performance

Policies restrict John Hancock’s ability to do so in at least two important ways.

First, John Hancock may only change cost of insurance rates based on its

reasonable expectations as to “future mortality, persistency, investment earnings,

expense experience, capital and reserve requirements, and tax assumptions.” So,

for example, COI rate increases made to increase John Hancock’s profitability or

to recoup past losses are impermissible. Second, any change in cost of insurance

rates must be “on a basis that does not discriminate unfairly within any class of

lives insured.” COI rate increases that target some Performance Policies but not

others or apply to some members of a class but not others without a reasonable

actuarial basis are discriminatory and unlawful.

      15.    To better understand the basis for John Hancock’s sudden and

massive rate increase, counsel, on behalf of certain Plaintiffs, attempted to obtain

from John Hancock’s parent company, John Hancock Life Insurance Company

(U.S.A.) (which itself notified numerous policyholders of sudden and substantial

rate increases), the information that John Hancock relied on to justify its rate

increase, including John Hancock’s original pricing assumptions (including

mortality assumptions) and evidence of its alleged adverse experience (including

mortality experience), but John Hancock ignored these requests. Plaintiffs’




                                          -7-
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 9 of 46




counsel also made public records requests for this information to the New York

State Department of Financial Services (“NYDFS”), but John Hancock’s parent

company objected to NYDFS providing such records, claiming the information is

confidential and a trade secret.

      16.    Notwithstanding John Hancock’s efforts to conceal information about

the COI Increases, Plaintiffs have good reason to believe the rate increases breach

Plaintiffs’ Performance Policies in multiple ways. To begin with, the most

important assumption in life insurance is mortality. Yet it is well-known in the life

insurance industry that since John Hancock began issuing the Performance Policies

in 2003, mortality has improved, not worsened. This improvement in mortality

has resulted in new life insurance mortality tables that would, if anything, support a

decrease, not increase, in cost of insurance rates. Despite this, John Hancock

increased its COI rates on Performance Policies, in blatant breach of the

Performance Policies’ express and implied terms and conditions.

      17.    Industry analysts also have confirmed that mortality has continued to

improve. For example, in 2016, Towers Watson, which insurers like John

Hancock frequently cite to and retain, published a report with recommendations for

mortality improvement assumptions for life insurance companies. All assumptions

over age 55 are positive improvements, meaning that Towers Watson expects that

mortality will continue to improve at every age. Similarly, statistics published by




                                         -8-
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 10 of 46




The Human Mortality Database (HMD, organized by the Department of

Demography of the University of California, Berkeley) show increases in life

expectancy and lowering of mortality rates between 2010 and 2015 for older-aged

individuals in the United States. And a Society of Actuaries (SOA) report on

historical population mortality rates shows continuing mortality improvements

every five years between 2000 and 2014.

      18.    John Hancock says that it partly relies on this type of industry data in

setting its mortality expectations, stating that “[m]ortality assumptions are based on

our internal as well as industry past and emerging experience,” and that it makes

“assumptions about future mortality improvements using historical experience

derived from population data.”1 Any suggestion by John Hancock that its

mortality expectations have developed in a way that is the opposite of the industry

is implausible. Given this consistent trend of improving mortality expectations,

John Hancock should have decreased COI rates on the Performance Policies.

Instead, it raised COI rates dramatically, allegedly based on worse mortality

expectations than those at issuance. Even if John Hancock had some decline in its

mortality expectations, contrary to the industry, that decline could not be close to

warranting the massive COI Increases seen here.


1
 MANULIFE FINANCIAL CORPORATION, 2017 ANNUAL REPORT 68 (2017),
http://manulife.force.com/servlet/servlet.FileDownload?file=00P50000010BL5xE
AG&ver=10.


                                         -9-
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 11 of 46




      19.    John Hancock admitted as recently as February 2016 that its

“anticipated experience factors underlying any nonguaranteed elements [including

cost of insurance] are not different from current experience.” This means that John

Hancock’s expectations of future mortality experience had not differed from its

original expectations, and that no COI rate increases were on the horizon. There

have not been adverse experience and expectations within recent years, or since

February 2016, that could justify an increase in COI rates, and certainly not one of

this size. Mortality—by far the biggest driver of COI rates—has been improving

industry-wide at a rate of approximately 1% per year. Even in the unlikely event

that John Hancock has not shared in this mortality improvement, its mortality

expectations could not have deviated so significantly in just two years to justify the

COI Increases seen here.

      20.    Furthermore, the COI Increases were not uniform among

policyholders as required by the terms of the policies. The policies either

expressly promise that any increase in cost of insurance rates will be “on a basis

that does not discriminate unfairly within any class of lives insured” or use

substantively similar language to prohibit discrimination. The COI Increases

breach this provision because John Hancock applied increases to some

Performance UL policies and not others, in materially different amounts, without

any contractual or acceptable actuarial reason for that discrimination. Indeed,




                                         - 10 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 12 of 46




while John Hancock’s parent company told its agents in May 2018 that it decided

to increase COI rates on “approximately 1,500” Performance UL policies out of a

larger subset of 4,000 Performance UL policies issued between 2003 and 2010,

John Hancock did not disclose why it chose that subset of 4,000 policies to review,

nor why it increased rates on only 1,500 of those 4,000 policies.

      21.    Tellingly, John Hancock did not increase COI rates on any of its other

universal life products issued between 2003 and 2010, even though it told

regulators that its mortality experience is “allocated across product lines.” By

drastically raising COI rates on only the Discriminated Group, it is apparent that

John Hancock seeks to force Plaintiffs and other members of the Discriminated

Group either to (a) pay exorbitant premiums that John Hancock knows will no

longer justify the ultimate death benefits, or (b) lapse or surrender their

Performance Policies and forfeit the premiums they have paid to date, thereby

depriving policyholders of the benefits of their policies. John Hancock, in turn,

will make a huge profit—either through higher premium payments or by

eliminating a large group of policies (through lapses or surrenders) and keeping the

vast majority of the premiums the policyholders have paid to date.

      22.    It is apparent from John Hancock’s own statements that John Hancock

implemented the COI Increases to boost profits. On a November 2017 earnings

call for Manulife Financial Corporation (John Hancock’s ultimate parent company,




                                          - 11 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 13 of 46




which reports on behalf of John Hancock in consolidated financial statements),

Manulife’s CEO acknowledged that the company’s North American legacy

business (which, on information and belief, includes Plaintiffs’ Performance

Policies) is “generating returns that are less than acceptable.” On this November

2017 earnings call, Manulife’s CEO further stated that Manulife’s “number one”

priority is to “aggressively manage” its legacy blocks to “increase profitability and

cash generation,” and that “shareholder returns” will be a big part of how Manulife

measures “progress in our legacy business.” Increasing its profit margins on its

life insurance business, including the Performance Policies owned by the

Discriminated Group, was at the forefront of John Hancock’s agenda when it

announced the COI Increases.

      23.    Notably, in recent years, a handful of life insurance companies have

increased cost of insurance rates despite the consistent improvements in U.S.

mortality over the past several decades. These rate increases have prompted

numerous lawsuits, all of which, to Plaintiffs’ knowledge, have resulted in the

insurance companies paying out millions of dollars in settlements or verdicts. John

Hancock Life Insurance Company itself recently settled a lawsuit concerning its

failure to lower cost of insurance rates—despite improved mortality—for over $91

million.




                                         - 12 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 14 of 46




      24.    In apparent response to complaints about similar COI rate increases

made by other universal life insurance companies over the last several years,

NYDFS recently enacted a new regulation that protects policyholders from

unjustified life insurance premium increases. Among other things, NYDFS

Insurance Regulation 210 (“Reg 210”) mandates the examination, as needed, of

“anticipated experience factors at specified times and under specified conditions

but no less frequently than required by law to determine if the factors are

reasonable.” Reg 210 § 48.2(a)(1), (f)(2). The regulation defines experience

factors as “investment income, mortality, morbidity, persistency, or expense that

represents the insurer’s financial experience on a class of policy” and emphasizes

“[p]rofit margin is not an experience factor.” Reg 210 § 48.1(h).

      25.    In announcing the proposed regulation in a press release dated

November 17, 2016, NYDFS’s then-Superintendent Maria Vullo declared that

New York “will not stand by and provide life insurers free reign to implement

unjustified cost of insurance increases on New Yorkers simply to boost profits.”2

      26.    An article in The Wall Street Journal published the same day notes

that the New York regulation “could be widely copied by other [states’] insurance




2
 See Press Release, NYDFS, DFS Proposes New Regulation to Protect New
Yorkers from Unjustified Life Insurance Premium Increases (Nov. 17, 2016),
http://www.dfs.ny.gov/about/press/pr1611171.htm.


                                         - 13 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 15 of 46




departments.”3 A little more than a year later, California enacted a law similar to

the New York regulation aimed at protecting policyholders from unjustified cost of

insurance increases.4 The new law took effect on April 1, 2019. Cal. Ins. Code §

10113.7. Texas, too, has taken action. On June 14, 2019, Texas enacted its own

law seeking to protect policyholders from unlawful cost of insurance rate

increases.5 The law, which the Texas House of Representatives and Senate both

unanimously passed, will take effect September 1, 2019.6

      27.    Regulators have not only taken aim at the insurance companies for

improperly attempting to increase cost of insurance rates, they have also

condemned those companies for failing to adequately disclose to policyholders the

risk of future cost of insurance rate increases. In the words of the current acting



3 Leslie Scism, New York Regulator Aims to Require Life Insurers Justify Higher
Rates on Old Policies, Wall St. J. (Nov. 17, 2016),
http://www.wsj.com/articles/new-york-regulator-aims-to-require-life-insurers-
justify-higher-rateson-old-policies-1479394201.
4
  Press Release, Cal. Dep’t of Ins., Commissioner-Sponsored Life Insurance Bill
Signed by Governor to Protect California Consumers (Sept. 19, 2018),
http://www.insurance.ca.gov/0400-news/0100-press-releases/2018/release115-
2018.cfm.
5
  HB 207, Texas Legislature Online: History,
https://capitol.texas.gov/BillLookup/History.aspx?LegSess=86R&Bill=HB207
(last visited June 17, 2019).
6
  Joseph D’Allegro, Texas House Passes Life Premium Change Disclosure Bill,
Texas Lawyer (Apr. 18, 2019),
https://www.law.com/texaslawyer/2019/04/18/texas-house-passes-life-premium-
change-disclosure-bill/; Texas House Bill 207, LegiScan,
https://legiscan.com/TX/bill/HB207/2019 (last visited June 4, 2019).


                                         - 14 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 16 of 46




NYDFS Superintendent, Linda Lacewell, “DFS takes consumer protection very

seriously and will take all actions necessary to ensure that policyholders are not

being misled by insurers and agents offering often complex products.”7

                                   THE PARTIES

      28.    Plaintiff Wells Fargo Bank, National Association is a national banking

association with its principal place of business in Sioux Falls, South Dakota.

      29.    Plaintiff VICOF II Trust is a Delaware Statutory Trust. The trustee

for VICOF II Trust is Wells Fargo Bank, National Association. The Delaware

trustee of VICOF II Trust is Wells Fargo Delaware Trust Company, N.A. The

beneficial owner of VICOF II Trust is Vida Insurance Credit Opportunity Fund II,

LP (“VICOF II, LP”), an exempted limited partnership registered under the laws of

the Cayman Islands. VICOF II, LP is indirectly wholly-owned by Vida Capital,

Inc., a Delaware corporation with its principal place of business in Texas. VICOF

II Trust is the owner and beneficiary of certain life insurance policies at issue in

this case, which VICOF II Trust holds in a securities account maintained by Wells

Fargo Bank, National Association. Wells Fargo Bank, National Association serves

as securities intermediary for VICOF II Trust pursuant to a securities account

control agreement (“SACA”), dated as of June 30, 2017, between VICOF II Trust


7
 Press Release, NYDFS, Acting DFS Superintendent Lacewell Issues Consumer
Alert Regarding Universal Life Insurance Policies (Feb. 21, 2019),
https://www.dfs.ny.gov/reports_and_publications/press_releases/pr1902211.


                                          - 15 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 17 of 46




and Wells Fargo Bank, National Association. Under the SACA, each life

insurance policy at issue constitutes a “Financial Asset” that Wells Fargo Bank,

National Association, as securities intermediary, has credited to the securities

account. VICOF II Trust is the “entitlement holder” and is entitled to exercise the

rights that comprise each “Financial Asset” credited to the securities account.

VICOF II, LP owns the ultimate financial interests in the policies. Wells Fargo

Bank, National Association, as securities intermediary for VICOF II Trust, is

identified as the owner and beneficiary on the records of the insurance company.

      30.    Plaintiff Vida Longevity Fund, LP (“VLF”) is a Delaware limited

partnership. It is indirectly wholly-owned by Vida Capital, Inc., a Delaware

corporation with its principal place of business in Texas. VLF is the owner and

beneficiary of certain life insurance policies at issue in this case, which VLF holds

in a securities account maintained by Wells Fargo Bank, National Association.

Wells Fargo Bank, National Association serves as securities intermediary for VLF

pursuant to a securities account control and custodian agreement (“SACCA”),

dated as of November 30, 2018 between VLF and Wells Fargo Bank, National

Association. Under the SACCA, each life insurance policy at issue constitutes a

“Financial Asset” that Wells Fargo Bank, National Association, as securities

intermediary, has credited to the securities account. VLF is the entitlement holder

and is entitled to exercise the rights that comprise each “Financial Asset” credited




                                         - 16 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 18 of 46




to the securities account. VLF owns the ultimate financial interests in the policies.

Wells Fargo Bank, National Association, as securities intermediary for VLF, is

identified as the owner and beneficiary on the records of the insurance company.

      31.    Plaintiff PF Participation Funding Trust is a Delaware statutory trust.

The trustee of PF Participation Funding Trust is Wells Fargo Delaware Trust

Company, N.A. The certificate holder of PF Participation Funding Trust is EAA

PF LLP. EAA PF LLP is a Delaware limited liability partnership. The partners of

EAA PF LLP are EAA Anstalt and LS EAA Holdings, LLC. LS EAA Holdings,

LLC is a Delaware limited liability company whose sole member is EAA Anstalt.

EAA Anstalt is analogous to a limited partnership under the laws of Germany

whose members are EAA as general partner and Sechste EAA-Beteiligungs GmbH

as a limited partner. Sechste EAA-Beteiligungs GmbH is a wholly-owned

subsidiary of EAA. EAA is a public agency and is regarded as a juridical person

under the laws of Germany.

      32.    Upon information and belief, Defendant John Hancock Life Insurance

Company of New York is a corporation organized under the laws of New York and

has its principal place of business in Valhalla, New York. John Hancock is a

wholly owned subsidiary of John Hancock Life Insurance Company (U.S.A.), a

Michigan life insurance company. The ultimate parent of John Hancock is

Manulife Financial Corporation (“Manulife”), a Canadian-based insurance and




                                         - 17 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 19 of 46




financial services holding company. John Hancock issued and holds all of the

policies hit by the COI Increase. John Hancock is authorized to do business in the

State of New York and regularly conducts its business in the State of New York,

including within this judicial district, including having issued all of the life

insurance policies at issue in the State of New York.

                            FACTUAL BACKGROUND

      A.     Plaintiffs Are Owners of John Hancock’s Universal Life
             Insurance Policies Subject to John Hancock’s Rate Increases

      33.    EAA Plaintiff is the ultimate owner and beneficiary of 1 John

Hancock policy that is subject to John Hancock’s increase in cost of insurance

rates. This policy was issued in May 2008 and has a face amount of $5 million,

and is listed on the attached Exhibit 1 (the “EAA Policy”). The EAA Policy was

issued in the State of New York. The EAA Policy, redacted for privacy, is

attached hereto as Exhibit 2.

      34.    Vida Plaintiffs are the owners and beneficiaries of 9 John Hancock

policies that are subject to John Hancock’s increase in cost of insurance rates.

These policies were issued between September 2007 and July 2008 and range in

face amount from $3 million to $20 million, and are listed on the attached Exhibit

3 (the “Vida Policies”). The Vida Policies were issued in the State of New York.

A sample Vida policy, redacted for privacy, is attached hereto as Exhibit 4 (the

“Vida Doe Policy”).


                                          - 18 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 20 of 46




      35.      As is typical of universal life insurance policies, the Performance

Policies provide that they will remain in force as long as there are sufficient funds

in the policy account each month to cover the monthly deductions described in the

Performance Policies. The monthly deductions generally consist of a premium

charge, an administrative charge, a face amount charge, and a cost of insurance

charge, plus charges for any policy riders.

      36.      The cost of insurance charge is by far the largest and most significant

charge. This charge, also known as the mortality charge, reflects the price that

John Hancock charges to cover the risk of death. The cost of insurance charge is

determined by multiplying the cost of insurance rate by the net amount at risk. The

net amount at risk is essentially the death benefit, also known as the face amount,

minus the Policy Value. The Policy Value is deducted from the death benefit

because, although the Policy Value is part of the death benefit paid upon the

insured’s death, policyholders do not pay cost of insurance on the Policy Value,

which is the savings component of the Performance Policies and not the

“insurance.”

      37.      The cost of insurance rates under a policy are based initially on certain

characteristics of the insured, including her or his gender, age, and underwriting

class (i.e., preferred plus, preferred, standard, and substandard classes). The cost

of insurance rates increase every year as the insured ages.




                                           - 19 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 21 of 46




       38.       Each of the Performance Policies has substantively identical language

regarding how the COI rates will be determined, and state the following:


       The Cost of Insurance Charge for a specific Policy Month is the charge
       for the Net Amount of Risk, including any Additional Ratings and any
       Supplementary Benefit riders which are part of the policy. The charge
       for the Net Amount at Risk is an amount equal to the per dollar cost of
       insurance rate for that month multiplied by the Net Amount at Risk, and
       will be based on our expectations of future mortality, persistency,
       investment earnings, expense experience, capital and reserve
       requirements, and tax assumptions. The Maximum Monthly Rates at
       any age are shown in Section 2 as a rate per $1,000 of Net Amount at
       Risk. To get the maximum rate per dollar, the rate shown must be
       divided by 1,000. Each Cost of Insurance Charge is deducted in
       advance of the applicable insurance coverage for which we are at
       risk…We review our Cost of Insurance rates from time to time, and
       may re-determine Cost of Insurance rates at that time on a basis that
       does not discriminate unfairly within any class of lives insured.

Ex. 2 at 12 (emphasis added); Ex. 4 at 12 (emphasis added).

       39.       Accordingly, among many other things, under the terms of the

Performance Policies, cost of insurance rates: (a) can only be based on John

Hancock’s reasonable assumptions as to “future mortality, persistency, investment

earnings, expense experience, capital and reserve requirements, and tax

assumptions”; (b) cannot “discriminate unfairly within any class of lives insured”;

and (c) cannot recoup past losses or be used to increase John Hancock’s

profitability.




                                           - 20 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 22 of 46




      B.     Plaintiffs Acquired Their Policies in the Secondary Market

      40.    Plaintiffs acquired their Performance Policies through the secondary

market (sometimes referred to generally as the “life settlement” market). A “life

settlement” refers to the sale of a life insurance policy to a third party for a value

greater than the policy’s cash surrender value, but less than its death benefit. The

seller receives a cash payment, while the purchaser assumes all future premium

payments and receives the death benefit upon the death of the insured.

      41.    Life settlements are possible because life insurance policies, like other

property, are freely assignable. See Grigsby v. Russell, 222 U.S. 149, 155–56

(1911). As Justice Oliver Wendell Holmes observed over a century ago, “life

insurance has become in our days one of the best recognized forms of investment

and self-compelled saving. So far as reasonable safety permits, it is desirable to

give life policies the ordinary characteristics of property.” Consistent with

Grigsby, many state laws, including California law, expressly provide that life

insurance policies are transferable. E.g., Cal. Ins. Code § 10130 (“A life or

disability policy may pass by transfer, will or succession to any person, whether or

not the transferee has an insurable interest.”).

      42.    Before the existence of a robust secondary market for life insurance,

consumers who owned a life insurance policy but no longer needed or wanted it (or

could no longer afford it)—often a senior who had outlived her or his savings—




                                          - 21 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 23 of 46




had two economically inefficient options: (i) let the policy lapse and receive

nothing in return for the termination of the policy; or (ii) surrender the policy back

to the insurance company in exchange for a cash surrender value that was typically

a nominal amount. Lapsing or surrendering a policy almost always results in a loss

to the consumer and a windfall for the insurance company, which keeps most, if

not all, of the premiums paid to date and never has to pay any death benefits to the

policyholder. Without a competitive market of buyers (like the Vida Funds and

EAA Plaintiff), insurance companies held all the cards. Senior insureds, lacking

choices, held none.

      43.    The emergence of the secondary market for life insurance has

addressed this market deficiency by providing consumers with a third, often

superior option: they can sell (or “settle”) their policies to someone other than the

insurance company on an open, competitive market. The buyer, often a bank,

insurance company, or pension fund seeking investments uncorrelated to the

traditional equity and debt capital markets may offer the consumer as much as, or

even more than, ten times the cash surrender value offered by the insurance

company (in 2016, for example, insureds’ policies sold for, on average, seven

times the cash surrender value).8


8
  Peter Hershon, More than 8 in 10 Seniors Unaware of Life Settlement Option,
ThinkAdvisor, May 12, 2016, https://www.thinkadvisor.com/2016/05/12/more-
than-8-in-10-seniors-unaware-of-life-settleme/?slreturn=20190824185302.


                                         - 22 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 24 of 46




      44.    The buyer continues to pay premiums and will receive the death

benefit when the policy matures. This secondary market has benefited consumers,

particularly older-aged policyholders who no longer wish to keep paying for life

insurance, by providing a liquid market where they can sell their policies for fair

value, as opposed to just lapsing or surrendering their policies to the insurance

company that issued them and receiving nothing or very little in return (a big win

for insurers but a big loss for consumers).

      45.    Indeed, governmental agencies have recognized the benefits of the

secondary market to consumers. For example, in a July 2010 Report to the United

States Senate Special Committee on Aging, the Government Accountability Office

(“GAO Report”) observed: “[a] policy owner with unneeded life insurance can

surrender the policy to the insurer for its cash surrender value. Or, the owner may

receive more by selling the policy to a third-party investor through a life

settlement.”9 The United States Securities and Exchange Commission similarly

observed that “[i]nsured individuals or policy owners sell their policies in the

secondary market rather than allowing them to lapse or surrendering them to the

insurance company for cash value to maximize their asset.”10


9
  United States Government Accountability Office, Report to the Special
Committee on Aging, U.S. Senate, “Life Insurance Settlements: Regulatory
Inconsistencies May Pose a Number of Challenges,” GAO-10-775, July 2010.
10
   Life Settlements Task Force, Staff Report to the United States Securities and
Exchange Commission, July 22, 2010.


                                         - 23 -
          Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 25 of 46




         46.   Insurance companies like John Hancock embraced the secondary

market because it helped them sell more insurance. Consumers who would not

otherwise buy life insurance purchased insurance with the comfort they could later

sell their policies for fair market value if they did not need or want to keep their

policies.

         47.   But after reaping the benefits of hundreds of millions, if not billions,

of dollars in premiums collected over the past two decades, particularly from older-

aged insureds, John Hancock has targeted many of these policies for COI

increases. Its purpose is clear: force policyholders, including investors that

purchased their policies in the secondary market, either to pay exorbitant rates to

keep their policies in force or lapse or surrender their policies, thereby destroying

the economic benefit of the policies. If companies like John Hancock are not

deterred from executing such a strategy, they will cripple—if not ultimately

destroy—the secondary market because secondary market purchasers will not want

to incur the risks of such unlawful rate increases.

         48.   A weakened secondary market would be of particular concern to

senior insureds, who stand to lose significant value from any obstacles to selling

their policies. For example, one 2012 study showed that four out of ten seniors had

lapsed or surrendered their life insurance policies;11 another showed that of those


11
     Four Out of Ten Lapse or Surrender Life Insurance, BusinessWire, April 8,


                                           - 24 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 26 of 46




seniors who had lapsed or surrendered their policies, “90 percent” indicated they

would have considered selling their policies in the secondary market “had they

known about it.”12

      49.    The Life Insurance Settlement Association, citing a report using

publicly available information from 2010, found that more than 250,000 universal

and variable life insurance policies lapsed each year—with combined face values

of over $57 billion—among seniors alone.13

      50.    Thus, when insurance companies like John Hancock impermissibly

raise cost of insurance rates in contravention of the Performance Policies’ clear

contractual terms, they are hurting not only the policyholders, but also the entire

secondary market, including hundreds of thousands of senior consumers.




2013, https://www.businesswire.com/news/home/20130408006630/en/Ten-
Seniors-Lapse-Surrender-Life-Insurance (last accessed September 24, 2019); see
also Scott Page, Let Life Insurance Lapse at Your Own Risk, HuffPost, May 9,
2013, https://www.huffpost.com/entry/let-life-insurance-lapse-at-own-
risk_b_3239095?guccounter=1 (“Individuals pay hundreds of millions of dollars
into life insurance every year, yet four out of 10 seniors lapse or surrender their
policies before they receive any payout.”).
12
   Peter Hershon, More than 8 in 10 Seniors Unaware of Life Settlement Option,
ThinkAdvisor, May 12, 2016, https://www.thinkadvisor.com/2016/05/12/more-
than-8-in-10-seniors-unaware-of-life-settleme/?slreturn=20190824185302.
13
   Darwin Bayston, Lapsed Life Insurance Policies: An Astounding Number, Life
Insurance Settlement Association, February 24, 2015, https://www.lisa.org/life-
policy-owners/consumer-blog/blog/2015/02/25/lapsed-life-insurance-policies-an-
astounding-number.



                                         - 25 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 27 of 46




      C.     John Hancock Raises Cost of Insurance Rates Solely on the
             Discriminated Group’s Policies

      51.    In May 2018, John Hancock began notifying the Discriminated Group

that it was raising the cost of insurance rates on certain of its Performance Policies.

A sample notice letter is attached hereto as Exhibit 5. The letters cryptically stated

that John Hancock’s “expectation of future experience has changed, and therefore

the Cost of Insurance rates on [the policyholder’s] Performance UL policy will be

increasing . . . .” Ex. 5 at 1. The letters contained no other reasons or justifications

for the COI increase—they did not say how much the rate increase would be or

explain how its expectation of future experience had changed, nor did they say

what policies or policyholders were subject to a rate increase. John Hancock has

not offered any explanation for these disparate increases.

      52.    In addition to the notice letters, a document that John Hancock’s

parent company, John Hancock Life Insurance Company (U.S.A.), released to

brokers and agents is attached as Exhibit 6 and discloses that the COI Increases—

which John Hancock decided to apply to “a subset” of its Performance UL policies

with increase amounts that vary (significantly) by policy—are “a result of changes

in [John Hancock’s] expectations of future mortality and lapse experience.” Ex. 6

at 1. John Hancock further explained that, of 4,000 Performance UL policies that

it reviewed for rate increases, it was raising rates on only 1,500. Id. Again, John

Hancock did not explain how changes in its mortality and lapse experience


                                          - 26 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 28 of 46




warranted a cost of insurance rate increase, why only 4,000 policies were selected

for review out of the universe of Performance UL policies, why only 1,500 were

ultimately selected to receive a rate increase, or how it determined the significantly

disparate COI rate increase amounts applied to each affected policy.

       53.   In June of 2018, counsel for Plaintiffs, on behalf of certain Plaintiffs,

sent public records requests for information about John Hancock’s rate increase to

state insurance regulators, including NYDFS. NYDFS responded that it had

documents responsive to Plaintiffs’ counsel’s requests, but that John Hancock had

objected to NYDFS producing those documents on the basis they were confidential

and trade secret. After further correspondence, NYDFS produced a handful of

heavily redacted documents that revealed very little about the rate increases.

       54.   Thus, before commencing this action, Plaintiffs were unable to obtain,

either from John Hancock or from insurance regulators, any information

evidencing the bases for John Hancock’s COI rate increases. Because only John

Hancock and its regulators have this information, John Hancock’s refusal to

provide the information has prevented policyholders like Plaintiffs from verifying

the accuracy of John Hancock’s representations that the COI Increases are

justified.

       55.   Regardless, it is apparent that John Hancock’s COI Increases breach

Plaintiffs’ Performance Policies in at least two ways. First, the COI Increases




                                         - 27 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 29 of 46




unfairly discriminate against Plaintiffs in multiple respects. Second, the COI

Increases are not based on “expectations of future mortality, persistency,

investment earnings, expense experience, capital and reserve requirements, and tax

assumptions.” Rather, EAA Plaintiff and the Vida Funds are informed and believe,

and on that basis allege, that in raising COI rates, John Hancock considered factors

it could not consider under the Performance Policies, including increasing its

profits and recouping past losses.

      D.     The COI Increases Unfairly Discriminate Against Plaintiffs

      56.    The Performance Policies state that any changes in cost of insurance

rates will “not discriminate unfairly within any class of lives insured” (or contain

substantively similar language). Aside from the unrelated discussion of

beneficiary classes, the only “class” referred to in the Performance Policies is the

“Risk Classification” and the “Premium Class.” See, e.g., Ex. 2 at 3; Ex. 4 at 3.

But instead of implementing rate increases that are equitable to policyholders in a

given class, John Hancock applied the COI Increases to an undefined subset of

Performance Policies, thus identifying a new class of policyholders to be the target

of its rate increases. John Hancock also discriminated within this new class by

applying materially different COI rate increase amounts to the affected policies.

      57.    John Hancock has admitted to its brokers that it applied COI increases

to 1,500 out of 4,000 Performance UL policies that it reviewed, and, on




                                         - 28 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 30 of 46




information and belief, there were thousands more Performance UL policies that

John Hancock apparently did not even review for the purpose of implementing a

COI increase. John Hancock has not revealed the criteria it used to target some

policies with an increase and not others, but preliminary investigation reveals that

there does not appear to be any actuarial justification for the choices. Similarly,

John Hancock is applying significantly different increase amounts amongst the

policies it is targeting, and there is no actuarial justification for this disparate

treatment either.

       58.    Further, John Hancock has not announced an increase in COI rates for

any of its other universal life products, even though John Hancock issued other

types of universal life policies between 2003 and 2010 (such as Majestic UL,

SVULZ and Majestic VULX). These other products, by John Hancock’s own

admission, shared the same initial mortality assumptions as the Performance

Policies affected by the COI Increases. If John Hancock really had determined

COI increases “based on expectations” as to mortality and lapses, as it claims, then

its COI rates would have increased for a broad range of life insurance policies, and

not just the (subset of) Performance Policies. That John Hancock did not

implement any such broad increase confirms that the COI Increases are being

unlawfully used to target certain policies and policyholders in an inequitable

manner and based on improper factors not provided for in the policy.




                                           - 29 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 31 of 46




      E.     The COI Increases Are Not Based on Reasonable Expectations as
             to Future Cost Factors

      59.    Plaintiffs’ Performance Policies state that the COI rates “will be based

on [John Hancock’s] expectations of future mortality, persistency, investment

earnings, expense experience, capital and reserve requirements, and tax

assumptions.”

      60.    John Hancock has pointed to only two factors to justify the increase:

“changes in [John Hancock’s] expectations of future mortality and lapse

experience.” Not only does John Hancock ignore positive changes in some

enumerated factors (like “tax assumptions”), but also changes in these two factors

could not possibly warrant COI rate increases, much less the massive increases

seen here.

             1.    The COI Increases Are Not Based on John Hancock’s
                   Reasonable Expectations of Future Mortality

      61.    While mortality is the most significant factor in providing life

insurance coverage, it is well known in the life insurance industry that over the past

three decades, mortality has improved, not worsened, and people are living much

longer than anticipated several years ago when John Hancock priced Plaintiffs’

Performance Policies. For example, in 2015, the National Center for Health

Statistics reported “[s]ignificant decreases in mortality in 2014 compared with

2013” and observed that this year-to-year improvement was “consistent with long-




                                         - 30 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 32 of 46




term trends.” “Although year-to-year changes are usually relatively small,”

explained the National Center for Health Statistics, “the age-adjusted death rate in

the United States decreased 16.6% between 2000 (869.0) and 2014 (724.6).” This

“long-term trend” of improving mortality is also evidenced by the releases of

several new mortality tables over the past two decades that would, if anything,

support a decrease, not an increase in the COI rates.

      62.    In 2001, the SOA and the American Academy of Actuaries (“AAA”)

produced the 2001 Commissioner’s Standard Ordinary (“CSO”) Table, which

replaced the previous 1980 CSO Table to reflect significantly improving mortality.

The SOA also is currently investigating an update of the 2001 CSO Table, and a

2015 investigative report by the SOA showed significant reductions in insurance

company reserves compared to the 2001 CSO Table due to mortality

improvements since 2001. In 2008, the SOA also released a 2008 Valuation Basic

Table (“VBT”) that reflected significant mortality improvements compared to prior

tables. In 2014, the SOA released the 2014 VBT, which showed overall mortality

improvement from the 2008 VBT.

      63.    These new mortality tables demonstrate that since John Hancock

originally priced Plaintiffs’ Performance Policies, mortality has improved, not

worsened, and this change in mortality would support a decrease, not increase, in

COI rates.




                                        - 31 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 33 of 46




      64.    John Hancock’s regulatory filings over the past several years also do

not reflect any adverse changes to mortality that would support the COI Increases.

Every year, John Hancock files responses to form interrogatories with the National

Association of Insurance Commissioners (“NAIC”), which are signed by an

actuary at John Hancock, concerning John Hancock’s “non-guaranteed elements”

(which include COI rates). One of the form interrogatories asks insurers whether

“the anticipated factors underlying any nonguaranteed elements” are different from

current experience, and if so, insurers must describe in general the ways in which

“future experience is anticipated to differ” and “the nonguaranteed element factors

that are affected by such anticipation.” For each year between 2006 and February

2016, John Hancock stated that, with exceptions not relevant here, “the anticipated

experience factors underlying any nonguaranteed elements are not different from

current experience” and that it “continue[s] to monitor experience.” This means

that as of February 2016, John Hancock admitted that its expectations of future

mortality experience had not differed from its original expectations, and that no

COI increases were on the horizon. There have not been adverse experience and

expectations within recent years, or since February 2016, that could justify

increases in COI rates, and certainly not ones of the magnitude seen here.

Mortality—by far the biggest driver of COI rates—has been improving industry-

wide at a rate of approximately 1% per year. Even if John Hancock has for some




                                        - 32 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 34 of 46




reason not shared in this mortality improvement, its mortality and lapse

expectations could not have deviated so drastically in just two years to justify its

massive COI Increases.

             2.     The COI Increases Are Not Based on John Hancock’s
                    Reasonable Expectations of Future Lapse Experience

      65.    The policy lists “persistency” as one of the enumerated factors. John

Hancock claims that the COI Increases are at least partly driven by a change in its

expectations of future “lapse experience.” But no change in lapse expectations

could warrant increases, much less ones of the size seen here, and John Hancock

appears to misinterpret the “persistency” factor.

      66.    John Hancock told regulators as recently as a sworn filing in February

2016 that “the anticipated experience factors underlying any nonguaranteed

elements,” such as its lapse expectations, “are not different from current

experience.” There is no downturn in lapse experience in the last two years that

could have warranted a change in lapse expectations for the worse, and certainly

not so much as to cause the massive increases imposed on the Discriminated

Group’s policies. John Hancock’s admission that lapse expectations did not

change between product issuance and February 2016 attests to the stability of lapse

rates. Industry studies also confirm that lapse rates do not vary much from year to

year. For example, a 2016 industry study by A.M. Best—an entity whose ratings

Manulife quotes on its website—indicated that industry lapse rates between 2006–


                                         - 33 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 35 of 46




2015 only varied between approximately 5.3%–7%, which is far less variation than

would be needed to justify even a few percentage points of a COI increase.

      67.    Further, the Performance Policies were all issued no later than 2010,

so they have all been in force at least 9 years (and many have been in force for far

longer). Any adverse lapse experience would have been detected in the early years

of the policies, not in the later years. A 2012 industry study published by the

Society of Actuaries—reporting on a survey of the industry including John

Hancock—indicated that between 2001–2009, the industry lapse rates for universal

life policies that have been in force more than six years are stable, varying less

than approximately two percentage points over that span, and that the lapse rates

become more stable the longer the policy has been in force. This indicates that any

volatility that John Hancock may have seen in these policies would have occurred

in the early years, not now, and given that John Hancock admitted in February

2016 that its lapse expectations had not changed, it is implausible that any change

in lapse rates since issuance could justify a material change in COI rates.

Moreover, on its November 2017 earnings call, Manulife explained that Manulife’s

review of lapses in 2017 only focused “on lapse in Canada and parts of Asia,” and

that Manulife anticipates that it will “be reviewing lapse in the U.S. next year.”

Given that John Hancock did not even conduct a “deep dive” review of its lapse

assumptions in 2017 for U.S. business, John Hancock could not possibly have had




                                         - 34 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 36 of 46




a recent change in lapse expectations that would justify these massive increases to

Plaintiffs’ Performance Policies.

      68.    John Hancock also appears to misinterpret the “persistency” factor to

mean that John Hancock is permitted to raise COI rates when fewer people lapse

than John Hancock expected. The 2016 A.M. Best study indicates that industry

lapse rates were at 20-year lows between 2012–2015. Similarly, John Hancock’s

2016 financial statement indicated that lapse rates for its low cost universal life

products were reduced, which led to a decrease in net income attributed to

shareholders. While an insurer may contend that in some circumstances it should

be permitted to consider the loss of income resulting from higher lapses, it may not

use lower lapses to justify a COI increase on the theory that John Hancock was

counting on insureds to forget to pay their premiums. The policies do not permit

John Hancock to punish its customers for paying their bills on time. Such a result

would be unconscionable. As John Hancock told policyholders in announcing the

rate hike, if policyholders do not increase their premiums or reduce their death

benefit, their policies will lapse. This is part of John Hancock’s design: it is using

the COI Increases to force the lapses it was counting on.

      69.    In any event, even if John Hancock’s lapse expectations are worse,

lapses still would not justify John Hancock’s massive rate increases, particularly in

the face of improving mortality and potentially other factors.




                                         - 35 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 37 of 46




             3.    The COI Increases Ignore John Hancock’s Favorable
                   Future Expectations, Such as Tax Assumptions and
                   Investment Earnings

      70.    While the policies require that COI rates “will be based on [John

Hancock’s] expectations of future mortality, persistency, investment earnings,

expense experience, capital and reserve requirements, and tax assumptions,” John

Hancock admitted to its agents that it ignored all but two of these factors and

imposed the COI Increases “as a result of changes in our expectations of future

mortality and lapse experience” alone. But John Hancock is not permitted to

ignore enumerated factors that it does not like.

      71.    For example, John Hancock ignores its favorable “tax assumptions.”

In the past six months, Manulife, which owns and reports on behalf of John

Hancock and its affiliates in the United States and international companies, has

been publicly touting the massive benefits of U.S. tax reform to its U.S. operations.

For example, in early 2018, Manulife stated that the expected “impact” of “U.S.

Tax Reform” enacted in the fourth quarter of 2017 is “an expected ongoing benefit

to net income attributed to shareholders and core earnings of approximately $240

million per year commencing in 2018.” This is on top of a series of “refinements”

to John Hancock’s actuarial models to “more accurately reflect the impact of tax

timing differences on policy liabilities.” John Hancock told investors that “[t]hese

refinements resulted in a benefit to net income of $696 million.”




                                         - 36 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 38 of 46




      72.    John Hancock, however, simply ignored this huge expected future tax

benefit, even though the policies list expectations of future “tax assumptions” as

one of the factors that COI rates “will be based on.”

      73.    John Hancock also recently admitted that as a result of a review of its

future corporate “spread assumptions” (i.e., investment earnings), it claimed a

$344 million benefit to net income attributed to shareholders. And yet John

Hancock ignored this too, even though investment earnings are listed as an

enumerated factor.

      74.    John Hancock cannot pick and choose to look only at the enumerated

factors that it claims warrant an increase and ignore those that point in the other

direction. But that is exactly what John Hancock did. If John Hancock had

considered its future expected tax benefits, investment earnings, and other

improvements among the enumerated factors, then a COI decrease would have

been warranted, not an increase.

             4.      John Hancock Improperly Raised COI Rates to Increase
                     Profitability

      75.    The COI Increases were also driven by John Hancock’s desire to

increase profits, which is not an enumerated factor. On an earnings call in

November 2017, Manulife’s CEO acknowledged that the company’s North

American legacy business (which, on information and belief, includes Plaintiffs’

Performance Policies) was generating “less than acceptable” returns. On the same


                                         - 37 -
          Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 39 of 46




earnings call, CEO Roy Gori further stated that Manulife’s first “priority” is to

“aggressively manage” its legacy blocks to “increase profitability and cash

generation.” The COI Increases, which were announced six months later, are

clearly part of Manulife’s effort to “increase profitability” on the legacy block of

Performance Policies issued between 2003 and 2010. But increasing profits is not

an enumerated factor on which an increase can be based under the terms of

Plaintiffs’ Performance Policies.

              5.    The COI Increases Recoup Past Losses

      76.     Plaintiffs’ Performance Policies require that COI rates “will be based

on our expectation of future” experience factors. This forbids COI rate increases

that are based on John Hancock’s desire to make up for past losses. Basic actuarial

principles that are incorporated into the policies also prohibit John Hancock from

implementing COI rate increases that would result in John Hancock making more

profit on the policies than it previously expected using its prior expectations. In an

October 2017 earnings call, John Hancock admitted that the steps it was about to

take, which included the COI Increases, were part of its effort to “aggressively

manage” its legacy blocks in an attempt to “increase profits” in response to “less

than acceptable returns” in the past. That is impermissible recouping of past

losses.




                                         - 38 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 40 of 46




       77.    In its financial statements, Manulife (reporting for John Hancock)

claims to do an annual “full year review” of its actuarial assumptions, including its

mortality assumptions. In the interrogatories it files with regulators, John Hancock

has also told regulators that it applies its updated mortality assumptions “by risk

classification across all product lines.” To the extent John Hancock claims that its

mortality has not been as good as it originally expected for some of these policies,

John Hancock would have known about any such issues for more than a decade

(and at least since the products were priced). John Hancock cannot use COI rate

increases now to make up for alleged losses that, if John Hancock’s story is to be

believed, it must have known about long ago. To do so would be to recoup past

losses, in violation of the Plaintiffs’ Performance Policies and fundamental

actuarial principles.

                                        COUNT I

                           (Breach of Contract - Express)
                                   (All Policies)

       78.    Plaintiffs reallege the allegations contained in paragraphs 1 through

77, inclusive, as if set forth fully herein.

       79.    The Performance Policies are binding and enforceable contracts.

       80.    Defendant materially breached the Performance Policies in several

respects, including but not limited to the following:




                                               - 39 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 41 of 46




       a.    By increasing the cost of insurance rates on a basis that unfairly

             discriminates within the class of policyholders;

       b.    By increasing the cost of insurance rates on a basis other than

             “expectations of future mortality, persistency, investment earnings,

             expense experience, capital and reserve requirements, and tax

             assumptions”; and

       c.    By imposing excessive cost of insurance rates, including by failing to

             lower cost of insurance rates.

       81.   Plaintiffs have performed all of their obligations under the

Performance Policies, except to the extent that their obligations have been excused

by Defendant’s conduct as alleged herein.

       82.   As a direct and proximate cause of Defendant’s material breaches of

the Performance Policies, Plaintiffs have been damaged as alleged herein in an

amount to be proven at trial, but in any event that exceeds $75,000, exclusive of

interest.




                                        - 40 -
          Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 42 of 46




                                       COUNT II

                                      (Conversion)
                                      (All Policies)

         83.   Plaintiffs reallege the allegations contained in paragraphs 1 through

82, inclusive, as if set forth fully herein.

         84.   Plaintiffs had a property interest in the funds Defendant deducted

from their Policy Values in excess of the amounts permitted by the terms of the

Performance Policies due to Defendant’s wrongful increases in cost of insurance

rates.

         85.   Plaintiffs had the right to immediately possess the funds from their

Policy Value through a variety of contractual measures, withdrawals. The specific

amount capable of withdrawal is determinable by a specific calculation included in

each policy contract. See Ex. 2 at 14-15.

         86.   Defendant intentionally and substantially interfered with that property

interest. By increasing cost of insurance rates and making Monthly Deductions in

unauthorized amounts from the Policy Values of Plaintiffs’ Policies, Defendant

assumed and exercised ownership over, and misappropriated or misapplied,

specific funds placed in the custody of Defendant for the benefit of Plaintiffs,

without authorization or consent and in hostility to the rights of Plaintiffs.




                                               - 41 -
        Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 43 of 46




      87.    John Hancock continues to retain these funds unlawfully. At no time

did Plaintiffs consent to such wrongful deduction and retention of funds by

Defendant.

      88.    Defendant’s wrongful exercise of control over the personal property

of Plaintiffs constitutes conversion.

      89.    Defendant intended to cause damage to the Plaintiffs by increasing

cost of insurance rates and deducting more from Plaintiffs’ Policy Values than was

authorized by the Performance Policies.

      90.    As a direct and proximate result of Defendant’s conduct, Plaintiffs

have been damaged as alleged herein in an amount to be proven at trial, but in any

event that exceeds $75,000, exclusive of interest. Furthermore, John Hancock’s

conduct was conscious and deliberate, and constitutes oppression, fraud, or malice,

justifying an award of punitive damages.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for relief and judgment as follows:

                                    On the First Count

      1.     For compensatory damages in an amount to be determined at trial;

      2.     For an award of pre-judgment and post-judgment interest;

      3.     For the costs of the suit herein incurred, including reasonable

attorneys’ fees to the extent permitted by law; and




                                          - 42 -
       Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 44 of 46




      4.     For such other and further relief as the Court may deem proper.

                                  On the Second Count

      1.     For compensatory damages in an amount to be determined at trial;

      2.     For punitive damages in an amount to be determined at trial;

      3.     For an award of pre-judgment and post-judgment interest;

      4.     For the costs of the suit herein incurred, including reasonable

attorneys’ fees to the extent permitted by law; and

      5.     For such other and further relief as the Court may deem proper.




                                        - 43 -
         Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 45 of 46




Dated:       December 3, 2019            Respectfully submitted,

                                         Orrick, Herrington & Sutcliffe LLP



                                         By:/s/ Khai LeQuang
                                           Khai LeQuang
                                           klequang@orrick.com
                                           (pro hac vice pending)
                                           Richard W. Krebs
                                           rkrebs@orrick.com
                                           (pro hac vice pending)
                                           2050 Main Street, Suite 1100
                                           Irvine, CA 92614-8255
                                           Tel: (949) 567-6700

                                               Peter A. Bicks
                                               pbicks@orrick.com
                                               Alvin Lee
                                               alee@orrick.com
                                               51 W. 52nd Street
                                               New York, NY 10019-6142
                                               Tel: (212) 506-5000

                                               Attorneys for Plaintiffs
                                               VICOF II TRUST; VIDA
                                               LONGEVITY FUND, LP; WELLS
                                               FARGO BANK, NATIONAL
                                               ASSOCIATION, as securities
                                               intermediary for VICOF II TRUST
                                               and VIDA LONGEVITY FUND,
                                               LP; and PF PARTICIPATION
                                               FUNDING TRUST




                                      - 44 -
         Case 1:19-cv-11093-AKH Document 1 Filed 12/03/19 Page 46 of 46



                         DEMAND FOR JURY TRIAL
      Plaintiffs hereby demand trial by jury pursuant to Rule 38(b) of the Federal
Rules of Civil Procedure.

Dated:       December 3, 2019               Respectfully submitted,

                                            Orrick, Herrington & Sutcliffe LLP


                                            By:/s/ Khai LeQuang
                                               Khai LeQuang
                                               klequang@orrick.com
                                               (pro hac vice pending)
                                               Richard W. Krebs
                                               rkrebs@orrick.com
                                               (pro hac vice pending)
                                               2050 Main Street, Suite 1100
                                               Irvine, CA 92614-8255
                                               Tel: (949) 567-6700

                                                Peter A. Bicks
                                                pbicks@orrick.com
                                                Alvin Lee
                                                alee@orrick.com
                                                51 W. 52nd Street
                                                New York, NY 10019-6142
                                                Tel: (212) 506-5000

                                                Attorneys for Plaintiffs
                                                VICOF II TRUST; VIDA
                                                LONGEVITY FUND, LP; WELLS
                                                FARGO BANK, NATIONAL
                                                ASSOCIATION, as securities
                                                intermediary for VICOF II TRUST
                                                and VIDA LONGEVITY FUND,
                                                LP; and PF PARTICIPATION
                                                FUNDING TRUST




                                       - 45 -
